"!••


                           LoutT OF C£lVMWftL-KP?tKLS



                                             Y\^lh YLt 2J)1 X




         kill-2^71 H/ Quj^.KiO.rotor^-c

       Xrh uinfih^ CDn^rhVh^ * £a^Wj CWdc, Y\^\th to




       X / 4ruU ^Dtor^Uir ^ V/6Uv ^ansVWafion. 7HAU£ Vol/.. ,




                 RECEIVED \H
            COURT OF CRIMINAL APPEALS         UliLHBS Uk)rT.
                  MAR 16 2015
                                              &Prtt,SVl\l£ ,Tt#AJ
               AbelAcosta, Clerk